Citation Nr: 1535202	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 3, 1996, for the assignment of a 100 percent disability rating for bipolar disorder.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980, and from May 1981 to December 1986.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran's claim for an increased rating for service-connected mood instability and major depression complicated by migraines, to the extent that it granted a 30 percent rating, effective July 30, 2004.  In October 2007, after receiving new and material evidence within the one year appeal period, see 38 C.F.R. § 3.156(b), the RO recharacterized as bipolar disorder, and increased the Veteran's rating to 70 percent, effective July 30, 2004.  The Veteran timely appealed both the assigned rating and its effective date.  

In May 2011, the Board remanded the claims for additional development.  In July 2013, the Board granted the Veteran's claims, to the extent that it assigned a 100 percent rating, with an effective date of July 30, 2004.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In July 2014, the Court issued an Order and a Memorandum Decision that vacated and remanded the Board's July 2013 decision.

Jurisdiction over this case is currently with the VARO in St. Petersburg, Florida.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's most recent prior claim for an increased rating for his psychiatric disorder was denied in February 1994; this decision was not timely appealed and it became final.

2.  In June 2015, the Appeals Management Center granted the Veteran's increased rating claim to the extent that it assigned a 100 percent with an effective date of September 3, 1996.

3.  An informal or formal claim for an increased rating for the Veteran's service-connected bipolar disorder is not of record at any time between February 1994 and September 3, 1996.

4.  Prior to September 3, 1996, the Veteran's bipolar disorder is not shown to have been productive of virtual isolation in the community, totally incapacitating psychoneurotic symptoms, a demonstrable inability to obtain or retain employment, or total occupational and social impairment, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an effective date prior to September 3, 1996, for a 100 percent rating for service-connected bipolar disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to an earlier effective date for his 100 percent rating for his service-connected bipolar disorder. 

In August 1987, the Veteran first filed a claim of entitlement to service connection for a psychiatric disorder, which he characterized as a claim for service connection for nervous condition.  

In December 1987, the RO granted entitlement to service connection for an adjustment disorder, and assigned a noncompensable rating.  

Later that same month, the Veteran was notified of this decision and his appellate rights.  However, the Veteran neither appealed nor submitted new evidence within the one year appeal period.  The decision assigning a noncompensable rating therefore became final.  See 38 U.S.C.A. § 7105(c).

In November 1989, the Veteran filed a claim for a compensable rating for his psychiatric disorder.  In September 1991, the RO denied the claim (and also determined that severance was not warranted).  Later that same month, the RO notified the Veteran of this decision and of his procedural and appellate rights.  However, the Veteran neither appealed nor filed new evidence within the one year appeal period.  The September 1991 denial therefore became final.  Id.

In December 1991, the Veteran filed a claim for a compensable rating for his psychiatric disorder.  In February 1994, the RO denied this claim.  On February 28, 1994, the Veteran was notified of the denial and his appellate rights.  However, the Veteran neither appealed nor submitted new evidence within the one year appeal period.  The February 1994 decision therefore became final.  Id.  

In a claim received on July 30, 2004, the Veteran requested a compensable rating for his service-connected psychiatric disability.  

In October 2004, the RO granted the Veteran's claim, to the extent that it assigned a 30 percent rating, with an effective date of July 30, 2004.

In October 2007, after receiving new and material evidence within the one year appeal period, see 38 C.F.R. § 3.156(b), the RO recharacterized as bipolar disorder, and increased the Veteran's rating to 70 percent, effective July 30, 2004.  The Veteran appealed the issues of entitlement to an increased rating, and entitlement to an earlier effective date for his 70 percent rating.  

In July 2013, after remanding the claims for additional development in May 2011,  the Board granted the Veteran's appeals, to the extent that it assigned a 100 percent rating, with an effective date of July 30, 2004.  

The Veteran appealed to Court.  

In July 2014, the Court issued an Order and a Memorandum Decision that vacated the Board's July 2013 decision, to the extent that it denied an effective date prior to July 30, 2004 for the 100 percent rating.  

The Court stated that the Board had incorrectly interpreted 38 C.F.R. § 3.157 to require the existence of an intent to file a claim.  

In March 2015, the Appeals Management Center (AMC), increased the Veteran's rating to 50 percent, with an effective date of January 1, 1999.  

In June 2015, the AMC, granted the Veteran's claim for an earlier effective date for his 100 percent rating, to the extent that it assigned an effective date of September 3, 1996.  

The Board first notes that the AMC's June 2015 decision states that the Court's July 2014 Order "held the September 1996 and January 1999 admissions to a VA hospital were claims for increased evaluation citing 38 C.F.R. § 3.157 and mandated consideration of the evidence and rating criteria extant at the time."  

In fact, nowhere does the Court's Order characterize the Veteran's September 1996 VA treatment, which was on an outpatient basis, as showing "admission to a VA hospital."  Cf. 38 C.F.R. § 3.157(b).  

In any event, the Board will proceed using the current effective date of September 3, 1996 for the 100 percent rating.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2014); Harper v. Brown, 10 Vet. App. 125 (1997). 

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r) (2014).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.

In its (vacated) July 2014 decision, the Board determined that the RO's decisions dated between 1987 and February 1994 had become final.  The Court's July 2014 decision affirmed this aspect of the Board's decision.  

Therefore, under no circumstances may an effective date for an increase be awarded prior to February 28, 1994.  Rudd.  The Board can not overturn a decision of the Veterans Court. 

Given the foregoing, the initial question is whether a formal or informal claim is of record at any time between February 28, 1994 and September 3, 1996, under 38 C.F.R. §§ 3.155 or 3.157.  See 38 C.F.R. § 3.400(o)(2) (2014).

The Board finds that a formal or informal claim is not shown to have been received at any time between February 28, 1994 and September 3, 1996.  The Veteran has not specifically asserted, and there is no evidence to show, that he filed a formal or informal increased rating claim prior during this time.  38 C.F.R. § 3.155.

The Board has also considered whether an "informal" claim for an increased rating -- in the form of a VA outpatient or hospital examination report or VA report of hospitalization as defined in section 3.157(b)(1), was received since the last final disallowance of the claim on February 28, 1994, and prior to September 3, 1996.  See Lalonde v. West, 12 Vet. App. 377 (1999) (holding that a claim made prior to a final denial can not serve as the basis for an earlier effective date); Perry v. West, 12 Vet. App. 365 (1999). 

A report of an examination or hospitalization will be accepted as an informal claim for benefits under existing law, if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).  

The Court has held that 38 C.F.R. § 3.157(b)(1) does not require the veteran to identify the report as a claim or to identify the benefits sought.  Servello v. Derwinski, 3 Vet. App. 196, 199 (2002).

With regard to 38 C.F.R. § 3.157(b), a report of examination or hospitalization must indicate that a veteran's service-connected disability has worsened since the time it was last evaluated.  Massie v. Shinseki, 25 Vet. App. 123 (2011).  

Simply stated, it is important for the Veteran to understand that simple treatment of an ongoing service connected disability by VA is not a basis to find that the Veteran is filing an increased rating claim each time he or she goes in for treatment.  For example, if a Veteran with a 40% service connected back disability was treated by a VA chiropractor every week for 12 weeks to treat his back, there is no rational reason to assume that these treatment would represent 12 increased rating claims (the resulting tribulations for VA and the Regional Offices would be momentous).  If, however, within these VA treatment records, if the VA chiropractor indicated that the back was becoming worse, this could provide a basis to find an informal claim. 

The claims files include a number of VA treatment reports, dated between February 1994 and September 3, 1996.  These reports contain indications of psychiatric symptoms, however, the Board finds that none of the medical evidence dated during the time period in issue satisfies the criteria for an informal claim under 38 C.F.R. § 3.157.  None of these reports show that the Veteran was examined or hospitalized within the meaning of the regulation, nor do they indicate that the criteria for a 100 percent rating have been met.  Massie.  They merely indicate ongoing management of his psychiatric symptoms.  Id.  Finally, although the claims files contain private treatment reports, dated during the time period in issue, to include reports associated with decisions of the Social Security Administration, as none of this evidence was received prior to September 3, 1996, this evidence may not be considered to have been received prior to that time.  See 38 C.F.R. § 3.157(b)(3).  Given the foregoing, a formal or informal claim for an increased rating is not shown to have been received prior to September 3, 1996. 

The next issue is whether the evidence dated up to one year prior to September 3, 1996, shows that the criteria for a 100 percent rating have been met.  See 38 C.F.R. § 3.400(o)(2).  

Under the applicable law, a claimant may receive an effective date for an increased evaluation up to one year prior to the date of claim, if it is factually ascertainable that an increase in disability had occurred within the year preceding the claim.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  Under the circumstances,  the Veteran could be granted an effective date as early as September 3, 1995, if it is factually ascertainable that an increase in disability had occurred.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).

The Veteran's psychiatric disability has been evaluated under DC 9405, and more recently under DC 9432.  Effective November 7, 1996, the regulation governing mental disorders, 38 C.F.R. § 4.132, was revised and renumbered as 38 C.F.R. § 4.130.  As a result of the revision, the criteria were changed.  See 61 Fed. Reg. 52,701 -702 (1996). 

When a law or regulation changes after a claim has been filed but before the administrative appeal process has been concluded, VA must apply the regulatory version that is more favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the criteria for entitlement to compensation . . . may be applied to pending claims because their effect would be limited to matters of prospective benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the amended regulations expressly provide an effective date and do not allow for retroactive application, the veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003); see also 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  Therefore, VA must evaluate the appellant's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other.  For any date prior to November 7, 1996, VA cannot apply the revised regulations.  Id. 

Under the General Rating Formula (as in effect prior to November 7, 1996), a 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, or there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or, by reason of psychiatric symptoms, the veteran is demonstrably unable to obtain or retain employment.  It should be noted that the criteria set forth in 38 C.F.R. § 4.132 for a 100 percent evaluation are each independent bases for granting a 100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

Under the General Rating Formula (as in effect November 7, 1996), a 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, one's own occupation, or one's own name.

NOTE (1).  Social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (as in effect prior to November 7, 1996).

When evaluating a mental disorder consideration will be given to the frequency, severity, and duration of symptoms, the length of remissions and capacity for adjustment during that time.  The evaluation will be based on all the evidence of record and not solely an examiner's assessment of the level of disability.  38 C.F.R. § 4.126(a) (2014).  While social impairment is considered, a rating will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014). 

Although some of a veteran's recorded symptoms may not specifically provided for in the ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, a veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board finds that prior to September 3, 1996, the criteria for a 100 percent rating are not shown to have been met.  The medical evidence dated during the time period in issue merely shows a few treatments with indications of such symptoms as anxiety.  With regard to the Veteran's employment, he has not asserted that he was unemployed due to his psychiatric symptoms during the time period in issue, and employment histories indicate that the Veteran was employed during this time.  See e.g., employment histories associated with reports from the Social Security Administration (showing employment through September 2000).  

With regard to the old criteria, the evidence is insufficient to show that the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, or there are totally incapacitating psychoneurotic symptoms (for example only) bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or, by reason of psychiatric symptoms, the veteran is demonstrably unable to obtain or retain employment.  

With regard to the new criteria, the evidence is insufficient to show (for example only) gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

In this regard, based on detailed review of this record, it is important for the Veteran to understand that not all evidence in this case support the current findings, let alone the Veteran's current contentions.  It is with consideration of all reasonable doubt, and the Veteran's service, that the current findings can be justified. 

In summary, the demonstrated psychiatric symptoms are not shown to have resulted in the required level of impairment in most of the referenced areas.  Vazquez-Claudio.  As such, an effective date prior to September 3, 1996 for a 100 percent rating under the criteria in effect prior to, and after, November 1996 is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, a VCAA notice need not be provided, where, as here, the claim involves an earlier effective date for an increased rating, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and Social Security Administration records.  

Simply stated, the Board finds that the post-service medical record provides evidence against this claim.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

An effective date prior to September 3, 1996 for a 100 percent rating for service-connected bipolar disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


